Opinion issued September 15, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00590-CR
                           ———————————
                      SHAKERA GLADNEY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1496914


                         MEMORANDUM OPINION

      Shakera Gladney pleaded guilty to the state jail felony offense of possession

of a controlled substance of less than one gram. See TEX. HEALTH & SAFETY CODE

ANN. § 481.115(a)-(b) (West 2010). In accordance with the terms of Gladney’s plea

bargain agreement with the State, the trial court entered deferred adjudication of
guilt, placed her on community supervision for two years, and imposed a fine of

$300. Appellant filed a pro se notice of appeal.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because Gladney has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).




                                            2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Keyes, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3